                                         UNITED STATES JUDICIAL PANEL                        FILED
                                                      on                                    Nov 05, 2019
                                          MULTIDISTRICT LITIGATION                       CLERK, U.S. DISTRICT COURT
                                                                                       EASTERN DISTRICT OF CALIFORNIA




   IN RE: JOHNSON & JOHNSON TALCUM
   POWDER PRODUCTS MARKETING, SALES
   PRACTICES AND PRODUCTS LIABILITY
   LITIGATION                                                                             MDL No. 2738


                                           (SEE ATTACHED SCHEDULE)


                                     CONDITIONAL TRANSFER ORDER (CTO-175)


   On October 4, 2016, the Panel transferred 10 civil action(s) to the United States District Court for
   the District of New Jersey for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C.
   § 1407. See 220 F.Supp.3d 1356 (J.P.M.L. 2016). Since that time, 1,522 additional action(s) have
   been transferred to the District of New Jersey. With the consent of that court, all such actions have
   been assigned to the Honorable Freda L. Wolfson.
   It appears that the action(s) on this conditional transfer order involve questions of fact that are
   common to the actions previously transferred to the District of New Jersey and assigned to Judge
   Wolfson.
   Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
   Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
   District of New Jersey for the reasons stated in the order of October 4, 2016, and, with the consent
   of that court, assigned to the Honorable Freda L. Wolfson.
   This order does not become effective until it is filed in the Office of the Clerk of the United States
   District Court for the District of New Jersey. The transmittal of this order to said Clerk shall be
   stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
   Panel within this 7-day period, the stay will be continued until further order of the Panel.
       Inasmuch as no objection is
       pending at this lime, the


       I Oct 23, 2019 I
       stay is lifted.

                                                         FOR THE PANEL:
                                                                         -
                                                                     �A-
           CLERK'S OFFICE
              UNITED STATES



                                                             9,t
            JUDICL\L PANEL ON
          MULTIDISTRICT LITIGATION




                                                         John W. Nichols
                                                         Clerk of the Panel
J HEREBY CERTIFY that the above and
foregoing is a true and correct copy
of the original on file In mypffie
  UNITED STATES DISTRICT C URT



   / Deputyi/
  DISTRICT OF NEW JERS
  WILL� T,J'�
  By         _,,
IN RE: JOHNSON & JOHNSON TALCUM
POWDER PRODUCTS MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY
LITIGATION                                                             MDL No. 2738



               SCHEDULE CT0-175 - TAG-ALONG ACTIONS



                   C.A.NO.    CASE CAPTION


CALIFORNIA CENTRAL

  CAC      2       19-08331   Teresa Y. Castillo v. Johnson and Johnson et al
  CAC      2       19-08337   Arnold Ossen v. Johnson and Johnson et al
  CAC      2       19-08502   Lynda Garcia v. Johnson and Johnson et al
  CAC      2       19-08508   Sandra Van Haasen v. Johnson and Johnson et al
  CAC      2       19-08515   Arlene E. Hein et al v. Johnson and Johnson et al
  CAC      2       19-08520   Janette Swiney v. Johnson and Johnson et al
  CAC      8       19-01885   Audrey L. Brunier v. Johnson and Johnson et al

CALIFORNIA EASTERN

  CAE      2       19-01968   Roy Jackson, Jr. v. Johnson & Johnson, et al
  CAE      2       19-01990   LaBeaux et al v. Johnson & Johnson et al
  CAE      2       19-01991   Andreotti v. Johnson & Johnson, et al

CALIFORNIA NORTHERN

 CAN       4       19-06240   Johnson v. Johnson & Johnson et al
 CAN       4       19-06301   Fox et al v. Johnson & Johnson et al

CALIFORNIA SOUTHERN

  CAS      3       19-01899   Johnson v. Johnson & Johnson et al
  CAS      3       19-01912   Stein v. Johnson & Johnson et al

NEW YORK EASTERN

  NYE      1       19-05430   Fusaro v. Johnson & Johnson et. al.
  NYE      2       19-05415   Alborano v. Johnson & Johnson et. al.
  NYE      2       19-05418   McShea et. al. v. Johnson & Johnson et. al.

NEW YORK NORTHERN
 NYN      6      19-01166   Levesque v. Johnson & Johnson et al

NEW YORK SOUTHERN

  NYS     1      19-08849   Sullivan v. Johnson & Johnson et al

NORTH CAROLINA MIDDLE

 NCM      1      19-00993   DOUGLAS v. JOHNSON & JOHNSON et al
 NCM      1      19-01016   CURRY v. JOHNSON & JOHNSON et al
